Citation Nr: 1505373	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  11-10 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.  

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected right ankle disorder.  

3.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right ankle disorder.  

4.  Entitlement to service connection for a lower back disorder.  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1989 to June 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and February 2010 rating decisions by the (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board notes that the Winston-Salem RO initially adjudicated these issues as the Veteran had filed his original claim through the Benefits Delivery at Discharge (BDD) program, but that during the course of the appeal he moved to Texas.  The RO in Houston certified this case to the Board on appeal.  

In December 2014, the Veteran testified at a videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal initially included claims of entitlement to increased initial evaluations for service-connected left shoulder, right ankle, and left ring finger disorders.  However, the Veteran limited his appeal to the issues of service connection for sleep apnea, right knee disorder, left knee disorder, and lower back disorder on his March 2011 substantive appeal.  Therefore, these issues are not before the Board for appellate review.  See 38 U.S.C.A. § 7105(d)(3) (2014).

This case consists entirely of documents in the Veterans Benefits Management System (VBMS) and Virtual VA.  Both the RO and the Board have reviewed all relevant documents in VBMS and Virtual VA.  Therefore, the Board finds that there is no prejudice in proceeding with consideration of the evidence in the Virtual VA and VBMS files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for right knee, left knee, and lower back disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Sleep apnea had its onset during service.  


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(b) (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).  In the decision below, the Board grants service connection for sleep apnea.  In light of the favorable decision on the Veteran's claim of entitlement to service connection for sleep apnea, the Board finds that all notification and development action needed to fairly adjudicate this appeal have been accomplished.  

The Veteran seeks service connection for sleep apnea based on in-service onset.  Specifically, he contends that his sleep apnea began prior to his separation from service.  In his August 2010 notice of disagreement and at his December 2014 hearing, he testified as to attempting to have a sleep study done while still stationed in Key West.  However, due to the limited medical facilities at that location, he was unable to have the sleep study done before his discharge.  He also testified that once he was able to have a sleep study done, he was diagnosed with obstructive sleep apnea within months of his June 2009 separation from service.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the criteria for service connection have been met and the appeal will be allowed.

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

The Board finds that the weight of the evidence of record supports a finding of service connection for sleep apnea.  First, there is a current diagnosis of sleep apnea in an October 2009 private sleep study.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Next, the Board must address the element of an in-service event or injury.  The Veteran's wife submitted a lay statement describing her first-hand experience with the Veteran's snoring and apneic episodes.  She stated that he constantly snores, and that she nudges him to wake him up, as she does not hear him breathe.  She also reported that the Veteran complains of fatigue; and that he attempted to have a sleep study scheduled several times before finally having it done in October 2009, only 5 months after discharge.  She also stated that these symptoms have greatly improved since he began using a CPAP machine.  The Veteran's August 2010 notice of disagreement similarly reported that he was treated for sleep disturbance in service, and had attempted to obtain a sleep study several months prior to his discharge.  At his December 2014 videoconference hearing, he again testified as to the in-service onset for his symptoms, and attempts to obtain a sleep study prior to discharge.  

The Board finds this testimony both competent and credible.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The symptoms of snoring, and apneic episodes are readily observable features of sleep apnea, and the Veteran's wife is therefore competent to testify as to these symptoms.  Fatigue is also an observable symptom, and the Veteran and his wife are similarly competent to report this.  Further, lay testimony as to treatment is competent as a factual matter, with first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board also finds this lay evidence credible as it is consistent throughout and is supported by his service treatment records, which reflect snoring in August 2008, several months prior to his separation from service in June 2009.  See Washington, 19 Vet. App. at 367; Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The Board thus finds that the symptoms of sleep apnea were present during service; his evidence satisfies the second part of the three part test for service connection under Shedden and 38 C.F.R. § 3.303(a).

The remaining question is whether the evidence of record shows that the Veteran's current diagnosis of sleep apnea is related to the in-service symptoms of sleep apnea established above.  In a March 2012 medical statement, a private physician opined that the Veteran's sleep apnea went undiagnosed for several years prior to the October 2009 sleep study.  The physician noted review of the data from the Veteran's CPAP smart card, and his lay statement as to his long-standing symptoms of sleep apnea such as snoring.  The Board finds this opinion highly probative as it based upon a review of the relevant medical information and the Veteran's competent and credible testimony.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board highlights that the physician's opinion is supported by the Veteran's lay testimony, the service treatment records, and October 2009 sleep study as discussed above.  

The Board finds that the March 2012 private opinion supports a finding that the Veteran's sleep apnea began during service and has existed since that time, and thus the evidence supports the award of service connection for sleep apnea.  


ORDER

Service connection for obstructive sleep apnea is granted.  


REMAND

Initially, the Board notes that the only post-service treatment records available in the Veteran's Virtual VA and VBMS files are private treatment records related to sleep apnea and cardiac conditions.  At his December 2014 hearing, the Veteran testified as to both current private and VA treatment.  Remand is required for obtaining these post-service treatment records.  

Additionally, the Veteran argued on his March 2011 substantive appeal and in his December 2014 testimony that his knee disorders may be related to his service connected right ankle disorder.  Remand is required for sending him corrective VCAA notice as to the evidentiary requirements of secondary service connection.  

Finally, the Board notes that the Veteran attended a VA contracted examination in March 2009, prior to his separation from service.  This examination found no diagnosis for knee disorders, noting that the issue was not claimed.  This is not an appropriate explanation of such a finding and another opinion is warranted.  The examiner also found no diagnosis for any lower back disorder based on normal X-rays, however the examiner did not indicate if there were other back disorders that would not be indicated on x-ray reports.  As there are missing treatment records to be obtained on remand, and unclear opinions of record, examinations with opinions must be obtained.  Remand is required for a new VA examination.  


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter in connection with his claim of entitlement to secondary service connection for right and left knee disorders.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for any records for treatment of his knees or back.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

3.  Contact any appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  This should specifically include any VA facility the Veteran may use.  If any clarification from the Veteran is required regarding his dates and places of treatment, contact him for the necessary information.  Document for the claims file the dates searched and provided.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  After providing the Veteran VCAA notice and obtaining any outstanding VA and private treatment records, provide the Veteran an appropriate examination to determine the etiology of any knee disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner must first provide an opinion regarding whether there are any currently diagnosed knee disorders.  If so, and based on the medical findings and a review of the claims folder, the examiner must opine whether each of the diagnosed knee disorders, is at least as likely as not (50 percent or greater probability) causally or etiologically related to the Veteran's service.

The examiner must also opine whether it is as likely as not (50 percent or greater probability) that each diagnosed knee disorder is caused or aggravated by the Veteran's service connected right ankle disorder, to include an altered gait.

In providing these opinions, the examiner must address the Veteran's contentions in his March 2009 claim regarding April 1999 right knee injury and October 2008 left knee injury, and his December 2014 testimony as to the wear and tear on his knees as Seabee.  The examiner must also address the Veteran's service treatment records, including an October 2005 profile for right knee injury, an October 2006 diagnosis for patellar tendonitis, a March 2004 report of muscle aches on a post deployment health assessment, and a November 2006 report of swollen/ painful joints on a post deployment health assessment.  

5.  After providing the Veteran corrective VCAA notice and obtaining any outstanding VA and private treatment records, provide the Veteran an appropriate examination to determine the etiology of any low back disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner must first provide an opinion regarding whether there are any currently diagnosed low back disorders.  If so, and based on the medical findings and a review of the claims folder, the examiner must opine whether each of the diagnosed disorders, is at least as likely as not (50 percent or greater probability) causally or etiologically related to the Veteran's service.

In providing these opinions, the examiner must address the Veteran's contentions in his March 2009 claim, regarding a May 2000 lower back injury and in his December 2014 testimony as to the wear and tear on his back as Seabee.  The examiner must also address the Veteran's service treatment records, including a February 1991 treatment for tenderness and aching in his mid-back, a July 1995 treatment for lumbar strain, a March 1997 treatment for lumbar strain, a December 1997 treatment for thoracic strain, a June 1999 treatment for lower back pain due to using crutches following Achilles tendon surgery, a January 2005 treatment for paraspinal muscle strain, an April 2006 treatment for back pain without spasm, and a January 2009 complaint of recurrent back pain on his retirement examination.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


